S telling UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September 2017 Commission File Number: 1-15256 OI S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant’s name into English) Rua General Polidoro, No. 99, 5th floor/part – Botafogo 22280-001 Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F: ý Form 40-F: o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)): Yes : o No : ý (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)): Yes : o No : ý (Indicate by check mark whether the registrant by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes : o No : ý If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): EXHIBIT INDEX Exhibit Number Description of Document 1 Response to CVM Official Letter No. Official Letter B3 1559/2017-SAE (English translation). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: September 26, 2017 OI S.A. – In Judicial Reorganization By: /s/ Ricardo Malavazi Martins Name: Ricardo Malavazi Martins Title: Chief Financial Officer and Investor Relations Officer
